     Case 1-19-43516-ess             Doc 51     Filed 04/27/20    Entered 04/27/20 11:41:15



           500 Bausch & Lomb Place
           Rochester, NY 14604                                       P 855-227-5072 F 585-454-0302
                                                                     bkinbox@woodsdefaultservices.com




                                              April 27, 2020
Honorable Elizabeth S. Stong
Conrad B Duberstein US Courthouse
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

Re:             Michael Krichevsky
BK Case Number: 1-19-43516-ess
Property:       4221 Atlantic Avenue, Brooklyn, NY 11224

Dear Honorable Judge Stong:

        The Secured Creditor, Wells Fargo Bank, N.A. as servicing agent for U.S. Bank National
Association, as Trustee for Banc of America Funding Corporation Mortgage Pass-Through
Certificates, Series 2006-F hereby requests an adjournment upon consent of all parties of the
Motion for Relief from Stay, scheduled to be heard on May 1, 2020 at 9:30AM, to an adjourned
date of May 22, 2020 at 10:30AM.

       If you have any further questions, please feel free to contact me.

                                           Very truly yours,

                                     WOODS OVIATT GILMAN LLP

                                       /s/ Brittany J. Maxon, Esq.

                                        Brittany J. Maxon, Esq.


BJM/kph




100400-4
